Citation Nr: 0607180	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1991 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claim of service 
connection for a low back disorder (herniated nucleus 
pulposus of the lumbar spine).  In February 2005, the veteran 
testified before the Board via videoconference from the RO.

The Board notes that this claim was previously denied in 
August 2000 as not well grounded.  The RO readjudicated the 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), in the 
November 2002 rating decision on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

VA has not fully satisfied its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
service connection for a low back disorder.  First, during 
his February 2005 hearing before the Board, the veteran 
indicated that he first sought VA treatment for low back pain 
in 1995 or 1996.  A review of the claims folder reflects that 
VA treatment records dated only from February 2000.  Complete 
VA treatment records should be obtained, if available.  
38 C.F.R. § 3.159(c)(2).  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

In addition, it appears from a review of the claims file that 
the veteran underwent VA examination of his spine in late 
September 2000.  However, no report of this examination is in 
the claims folder.  The report of examination, as a VA 
record, should be obtained upon remand. Id.

Finally, the Board finds that there is sufficient evidence to 
trigger VA's duty to secure a medical examination and opinion 
concerning the etiology of the veteran's low back disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the veteran's VA medical 
records from the Dublin and Augusta 
facilities from January 1995 to February 
2000.  If the records have been removed to 
a storage facility, obtain the retired 
records from the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not available.

2.  Ascertain whether the veteran 
underwent VA examination of his spine in 
September 2000.  If a positive response is 
received, the report of examination should 
be obtained.  If a negative response is 
received, or if the report of examination 
cannot be located, a response to that 
effect should be associated with the 
claims folder.    

3.  Schedule the veteran for an orthopedic 
examination to determine the etiology of 
his low back disorder.  The claims folder 
must be available to the examiner for 
review for the examination.  The examiner 
is asked to review all pertinent medical 
evidence, particularly service medical 
records and relevant VA treatment records 
dated from 1995 to the present, if any.  
Based on current examination and review of 
the claims folder, the examiner is asked 
to offer an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disorder is related to 
the low back pain reflected in service.  
The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the examination report should 
so state. 

4.  Then, after ensuring any other 
necessary development has been completed, 
adjudicate the veteran's claim for service 
connection for a low back disorder.  If 
the action remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
this Board for the purpose of appellate 
disposition, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

